DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (Pub. No: US 20170215113 A1) in view of Miettinen (Pub. No: US 20120079086 A1).
Regarding claims 1, 5, 7, Lee et al discloses a wireless connection method (fig. 2, fig. 16, fig. 18), comprising: receiving (receiving a Bluetooth advertising message from a second device), by a second device (second device 300 of fig. 2; establishing a Bluetooth LE connection with a second device; requesting information of the alternative communication means through the Bluetooth LE ), a first Bluetooth advertising message from a first device (device 200 of fig. 2; the server device and the client device perform Bluetooth communication using a Bluetooth 
However, Lee et al, does not specifically disclose the steps of performing, by the second device, a WIFI direct connection operation according to the WIFI direct address of the first device and the WIFI direct address of the second device, where the second Bluetooth message includes a Bluetooth Medium Access Control address of the second device; receiving, by the second device, a third Bluetooth advertising message from the first device on a port where the Bluetooth MAC address indicates, where the third Bluetooth advertising message includes a start time and a second channel pointer.
On the other hand, Miettinen, from the same field of endeavor, discloses a communication system that comprises multiple UEs 101a-101n, where the UEs 101a-101n may have a short-range wireless connectivity (Bluetooth, near field communications, WiFi), which allows a direct connection between the UEs 101a-101n without relying on the connection to the communication network 105. The UE 101 may include an identity discovery module 107 to manage communication between the UEs 101a-101n (paragraph 0026-0027). It means that performing, by the second device, a WIFI direct connection operation according to the WIFI direct address of the first device and the WIFI direct address of the second device. Furthermore, the UE 101 may determine hardware identifier associated with the UE 101 and associate the hardware identifier with the first device identifiers. Note that device identifiers include WiFi Service Set Identifier (SSID), a device name over a local area network protocol. The user identifiers are authenticated based on the hardware identifier. The hardware identifier may be a device-specific media access control address. It means that the second Bluetooth message 
Regarding claim 2, Lee et al as modified discloses a wireless connection method (fig. 2, fig. 16, fig. 18), wherein the second Bluetooth advertising message further comprises service configuration information of the first device (the server device receives a confirmation message corresponding to the indication message from the client device; furthermore, an electronic device supporting the BLE also supports various wireless communication interfaces such as Wi-Fi, Bluetooth BR/EDR, and NFC; paragraph 0072, 0083).
  Regarding claim 3, Lee et al as modified discloses a wireless connection method (fig. 2, fig. 16, fig. 18), wherein after the receiving, by the second device, a second Bluetooth advertising message from the first device on a channel indicated by the first channel pointer, the method further comprises: determining (the user acquires the capability value for the wireless interface to determine the status of the wireless communication interface; establish a Bluetooth LE connection with a second device, request information of the alternative communication means through the Bluetooth LE, receive a response message including the information of the alternative communication means in response to the request; paragraph 0022) whether to establish a WIFI direct connection with the first device based on the service configuration information of the first device (when the first device 200 requests information on a Wi-Fi SSID to the second device 300, the first device 200 requests and reads information included in “01.02.02.01” to the second device 300 to acquire the information on the “Wi-Fi SSID”; actual data may be transmitted/received through the connected wireless communication interface after connecting the Wi-Fi Direct; paragraph 0276, 0312).

Regarding claim 6, Lee et al as modified discloses a wireless connection method (fig. 2, fig. 16, fig. 18), wherein after the receiving, by the second device, a third Bluetooth advertising message from the first device, the method further comprises: turning off, by the second device, a Bluetooth device of the second device (a command based on “Table 9” can be used to turn off interface when a service to be used by the user is completed ;see table 9, paragraph 0466 for details).   
	Regarding claim 8, Lee et al as modified discloses a wireless connection method (fig. 2, fig. 16, fig. 18), wherein after the receiving, by the second device, a third Bluetooth advertising message from the first device, the method further comprises:  turning off, by the second device, a Bluetooth device of the second device (a command based on “Table 9” can be used to turn off interface when a service to be used by the user is completed ;see table 9, paragraph 0466 for details).   
Regarding claims  9, 13, 15, Lee et al discloses a terminal device (fig. 2, fig. 16, fig. 18),  comprising: a memory and a processor, wherein the memory stores computer instructions, wherein the processor is configured to execute the computer instructions to cause the terminal 

On the other hand, Miettinen, from the same field of endeavor, discloses a communication system that comprises multiple UEs 101a-101n, where the UEs 101a-101n may have a short-range wireless connectivity (Bluetooth, near field communications, WiFi), which allows a direct connection between the UEs 101a-101n without relying on the connection to the communication network 105. The UE 101 may include an identity discovery module 107 to manage communication between the UEs 101a-101n (paragraph 0026-0027). It means that performing, by the second device, a WIFI direct connection operation according to the WIFI direct address of the first device and the WIFI direct address of the second device. Furthermore, the UE 101 may determine hardware identifier associated with the UE 101 and associate the hardware identifier with the first device identifiers. Note that device identifiers include WiFi Service Set Identifier (SSID), a device name over a local area network protocol. The user identifiers are authenticated based on the hardware identifier. The hardware identifier may be a device-specific media access control address. It means that the second Bluetooth message includes a Bluetooth Medium Access Control address of the second device; receiving, by the second device, a third Bluetooth advertising message from the first device on a port where the Bluetooth MAC address indicates, where the third Bluetooth advertising message includes a start 

	Regarding claim 11, Lee et al as modified discloses a terminal device (fig. 2, fig. 16, fig. 18), wherein the processor is further configured to execute the computer instructions to cause the terminal device to:  determine (the user acquires the capability value for the wireless interface to determine the status of the wireless communication interface; establish a Bluetooth LE connection with a second device, request information of the alternative communication means through the Bluetooth LE, receive a response message including the information of the alternative communication means in response to the request; paragraph 0022) whether data transmitted between the terminal device and the first device is compatible based on the service configuration information of the first device after the second Bluetooth advertising message is received, and in response to the data being compatible, determine to establish a WIFI direct connection between the terminal device and the first device (when the first device 200 requests information on a Wi-Fi SSID to the second device 300, the first device 200 requests and reads information included in “01.02.02.01” to the second device 300 to acquire the information on the “Wi-Fi SSID”; actual data may be transmitted/received through the connected wireless communication interface after connecting the Wi-Fi Direct; paragraph 0276, 0312).
	Regarding claim 12, Lee et al as modified discloses a terminal device (fig. 2, fig. 16, fig. 18), wherein the processor is further configured to execute the computer instructions to cause the 
	 Regarding claim 14, Lee et al as modified discloses a terminal device (fig. 2, fig. 16, fig. 18), wherein the processor is further configured to execute the computer instructions to cause the terminal device to: turn off a Bluetooth device of the terminal device (a command based on “Table 9” can be used to turn off interface when a service to be used by the user is completed ;see table 9, paragraph 0466 for details). 
	 Regarding claim 16, Lee et al as modified discloses a terminal device (fig. 2, fig. 16, fig. 18), wherein the processor is further configured to execute the computer instructions to cause the terminal device to: turn off a Bluetooth device of the terminal device (a command based on “Table 9” can be used to turn off interface when a service to be used by the user is completed ;see table 9, paragraph 0466 for details). 
	Regarding claim 17, Lee et al as modified discloses a terminal device (fig. 2, fig. 16, fig. 18), wherein the first Bluetooth advertising message is in the form of an ADV_EXT_IND frame (the EXTENDED_ADV_IND and the LONG_ADV_NONCONN_IND are the ADV_IND and ADV_NONCONN_IND types of which the data length is extended; note that the AdvData field includes the information of the wireless communication interface and includes a Type field 
	Regarding claim 18, Lee et al as modified discloses a terminal device (fig. 2, fig. 16, fig. 18), wherein the first channel pointer is set before RFU field (the Type field may include one of Supported Tech, Status, or Availability information; the PDU of the scan response message includes an AdvA field and a ScanRspData field; paragraph 0347-0353).
	Regarding claim 19, Lee et al as modified discloses a terminal device (fig. 2, fig. 16, fig. 18), wherein the first channel pointer is set after RFU field (the scan request PDU may have a SCAN_REQ type among the types shown in Table 1, or may have a LONG_SCAN_REQ type, which is an extension type of the SCAN_REQ; the second device 300 may transmit the detailed information of the requested wireless communication interface to the first device 200 through a scan response; paragraph 0346-0351).
	Regarding claim 20, Lee et al as modified discloses a terminal device (fig. 2, fig. 16, fig. 18), wherein the first Bluetooth advertising message and the second Bluetooth advertising message are transmitted alternatively (the second device 300 transmits an advertisement message to the first device 200 to perform the BLE connection procedure; the first device 200 that recognizes the second device 300 through the advertising message transmits a connection request message for BLE connection to the second device 300 and the first device 200 and the second device enter a connection state ; paragraph 0357-0364, 0401-0403).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEAU MILORD whose telephone number is (571)272-7853.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES APPIAH can be reached on 571-2727904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MARCEAU MILORD
Examiner
Art Unit 2641



/MARCEAU MILORD/Primary Examiner, Art Unit 2641